 



Exhibit 10.94
Second AMENDMENT TO
MASTER SERVICE AGREEMENT
     This Second Amendment (“Second Amendment”) to the Master Services Agreement
by and between Intuit Inc. (“Intuit”) and Arvato Services, Inc. (“Contractor”),
is made and entered into as of May 29, 2007 (the “Effective Date”). Except as
specifically modified in this Second Amendment, all other terms and conditions
of the Agreement remain unmodified and in full force and effect. In the event of
any inconsistency between the terms of the Agreement and the terms of this
Second Amendment, the terms of this Second Amendment shall prevail.
     WHEREAS Intuit and Contractor are parties to that certain Master Services
Agreement made effective on May 28, 2003, as amended by the First Amendment made
effective on May 29, 2006 (collectively the “Agreement”);
     WHEREAS pursuant to the Agreement, Contractor agreed to perform and has
performed certain services for Intuit;
     WHEREAS Intuit and Contractor now desire to extend the term of the
Agreement;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
     1. Amendment of Agreement. As of the Effective Date, the Agreement is
amended as follows:
          (a) The end date of the Term is extended to July 31, 2008.
     2. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     IN WITNESS WHEREOF, the authorized representatives of the parties have
executed this Second Amendment as of the Effective Date.

      INTUIT INC.

By: /s/ Scott Beth
Name: Scott Beth
Title: VP, Procurement   ARVATO SERVICES, INC.

By: /s/ R. Leitch
Name: Ron Leitch
Title: President / CEO